Citation Nr: 0506112	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  95-37 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Montgomery, Alabama.  In August 1998 the Board 
dismissed the claims of service connection for back and right 
shoulder disabilities.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2000 the Court reversed the Board decision and 
remanded the matter for adjudication.  In September 2000 the 
Board remanded the claims for further development.  In 
September 2002 the Board ordered further development.  In 
September 2003 the Board remanded the claim pursuant to 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) and other VA policy 
considerations for initial agency of original jurisdiction 
(AOJ) consideration of evidence obtained pursuant to 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In October 2000 the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU).  
The RO deferred adjudication on this claim and has not yet 
adjudicated it.  In a March 2002 statement, the veteran 
indicated an intent to reopen a claim of service connection 
for prostate cancer.  These matters are referred to the RO.


REMAND

On January 18, 2005, the AMC received a statement from the 
veteran in which he requested that his medical records from 
two VA medical centers should be associated with the claims 
file.  The two most recent requests for VA medical records 
were in November 2000 for the period from October 1999 to the 
present and in May 2002 from June 2001 to the present.  Also, 
prior requests for medical records did not cover the 
veteran's entire period of treatment with VA.  Therefore, 
additional VA medical records need to be obtained.  See 
38 C.F.R. § 3.159 (2004).

Accordingly, this case is remanded for the following:

The AMC should request all records from 
the VA medical centers in Gulfport and 
Biloxi, Mississippi, for the periods from 
1994 to September 1999, from November 
2000 to May 2001, and from May 2002 to 
the present; and from the VA medical 
center in Mobile, Alabama, for the 
periods from August 1995 to December 
1995, from June 1996 to September 1999, 
from November 2000 to May 2001, and from 
May 2002 to the present.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


